Citation Nr: 0018201	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 471	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Waiver of recovery of an overpayment of VA pension benefits 
of $898.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from November 1949 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 waiver decision issued 
by the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which determined that the veteran had been overpaid VA 
pensions benefits of $898 and which denied waiver of all or 
any amount of that indebtedness.

Because the Board decision herein grants the veteran the 
entire benefit sought on appeal, there need be no discussion 
regarding the validity and/or computation of the underlying 
debt in this case.  However, in light of the recent case of 
Narron v. West, 13 Vet. App. 223 (1999), the Board would make 
the following observation to the RO Committee on Waivers and 
Compromises.  In that case, the U.S. Court of Appeals for 
Veterans Claims (Court) held that the Board prejudicially 
erred when it failed to present an adequate statement of 
reasons or bases for the calculation of the amount of the 
debt and when it failed to discontinue recoupment pending 
disposition of the veteran's waiver request.  While the facts 
of that case are not particularly similar to the facts 
presented in this appeal, the Court in that case clearly 
intimated that in any case in which a veteran not only 
requested waiver but expressed concern, question, or 
confusion about the actual amount of the debt asserted, it 
was incumbent upon VA to provide an adequate statement of 
exactly how the underlying debt was calculated.  The veteran 
in this case has, indeed, expressed confusion over the actual 
calculation of the debt with which he has been charged.  
While in general terms it is clearly understood that this 
debt was created as a result of underreported income, it 
would be extremely useful in the future if an audit was 
performed and provided to the appellant so that he or she has 
a clear explanation of all details necessary to identify how 
such an overpayment was created.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was in receipt of improved VA pension 
benefits since December 1989.  At the time of pension 
approval and at various times thereafter, he was informed as 
to his responsibility of reporting all income from every 
source which is used to determine the correct amount of his 
monthly VA pension.

3.  In performing the annual audit of income received to 
determine the amount of pension benefits the veteran would 
continue receiving, an eligibility verification report (EVR) 
was sent to the veteran in late 1997 and that form already 
had preprinted upon it that the veteran was in receipt of 
monthly Social Security benefits of $617, although the 
veteran was apparently constructively in receipt of a total 
monthly amount of $648; the difference in these amounts was 
apparently routinely withheld at the source and applied as 
payment for the veteran's enrollment in Medicare.

4.  While the veteran failed to report the full $648 per 
month received in Social Security benefits, he never actually 
received that amount, and direct deposits to his bank account 
were already reduced by the amount withheld for Medicare, and 
the veteran did not claim those amounts withheld as medical 
expenses paid out of pocket by him as he would otherwise have 
been entitled.  The discrepancy in reported income over a 
period of months apparently resulted in an overpayment 
calculated at $898.

5.  The veteran acted in good faith in affirming the amount 
of monthly Social Security received at $617, the amount 
preprinted on his annual EVR, and although some degree of 
fault must be attributed to his failure to report the total 
amount of income as he had been instructed, the RO was also 
at fault in providing the veteran with a preprinted EVR 
containing an incorrect amount of monthly Social Security 
benefits upon which the veteran relied to his detriment in 
the creation of the overpayment at issue.

6.  In balancing the degrees of fault between VA and the 
veteran, and in consideration of the other factors listed in 
38 C.F.R. § 1.965(a), waiver of the debt at issue is 
consistent with the principles of equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the amount of $898 would not be consistent with the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been developed as far as possible and no further 
assistance is necessary to comply with the duty to assist.

Facts:  Pursuant to his claim, the veteran was awarded 
nonservice-connected improved pension benefits effective in 
December 1989.  At that time and on various occasions 
subsequent thereto, the veteran was clearly informed that it 
was necessary that he report the receipt of all income from 
every source and any periodic changes to such income because 
the computation of his monthly VA pension benefit was 
directly related to total income received .  He was also 
informed that failure to provide timely information regarding 
income or any changes thereto could result in overpayments 
which he would be required to repay.

The veteran has had difficulties with overpayments being 
created in his VA pension account in the past.  Because he 
apparently failed to immediately report the commencement of 
his spouse's receipt of Social Security disability benefits, 
an overpayment of $177 was created which the RO waived.  
Additionally, because the veteran failed to immediately 
report the commencement of his spouse's receipt of a nominal 
monthly amount from an inheritance, another overpayment of 
$276 was created and this amount was also waived by the RO.  
In neither case does there appear to have been evidence of 
bad faith on the veteran's part; only a failure to 
immediately notify VA of changes in income, as required .

In the ordinary course of business, the RO forwarded the 
veteran an annual improved pension eligibility verification 
report (EVR) in late 1997, a form which must be completed by 
the veteran to document all income from every source which is 
used by the RO in computing the proper amount of monthly VA 
pension benefits.  This form was apparently posted to the 
veteran with the block at 7A for his monthly income from 
Social Security preprinted as $617.  This form also contained 
a note that stated that "if an amount is preprinted in one or 
both of the Social Security blocks above and the amount is 
correct, you are not required to make any entry in that 
Social Security block."  The veteran made no changes to that 
block, reported the income received by his spouse, and he 
signed the form and submitted it.  The RO used this form to 
compute his monthly amount of VA pension benefits.

The RO subsequently discovered that the Social Security rate 
they were using to calculate the veteran's pension benefit 
was incorrect.  The veteran was, in fact, receiving 
approximately $648 per month in Social Security benefits in 
1997, a greater amount of monthly income than reported on the 
veteran's December 1997 EVR.  The RO subsequently proposed 
and later took award action to retroactively reduce the 
amount of the veteran's monthly pension benefit which 
resulted in the creation of the overpayment at issue in this 
case of $898.

Upon notification of the overpayment, the veteran wrote 
explaining that the EVR sent him by the RO had the $617 
monthly amount from Social Security preprinted which was 
essentially the amount which had been directly deposited to 
his bank each month, and he thought that this was the correct 
amount to report.  He pointed out that while Medicare 
premiums had apparently been deleted from the total amount 
payable to him from Social Security, he did not in turn claim 
these amounts as annual medical expenses which he might 
otherwise have done.  The veteran also wrote at a later date 
that he was still confused as to the amount that he owed on 
this overpayment.  He also submitted a financial status 
report that showed that he and his spouse subsisted with an 
annual income of less than $14,000 and that report showed 
very reasonable monthly living expenses.

The RO subsequently issued a waiver decision in October 1989 
which found the veteran at fault in the creation of the 
overpayment and which noted two previous overpayments.  
Waiver was denied and the veteran appealed.

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing the fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Analysis:  In this case, the Board concludes that the veteran 
is partially at fault in the creation of the overpayment by 
his failure to accurately report the correct amount of his 
(gross) monthly Social Security benefits for 1997.  There is 
ample evidence on file that he had been routinely informed 
that it was incumbent upon him to report all income from 
every source.  Additionally, the evidence on file reveals 
that two previous overpayments had been created, both from a 
failure to timely (immediately) report increases in monthly 
income.

However, a review of all of the evidence on file shows that 
the veteran has routinely made efforts to accurately report 
income and there is simply no suggestion of bad faith or any 
intent to seek an unfair advantage on the veteran's part.  
Additionally, considering that the veteran received the 1997 
EVR with the block for his receipt of Social Security 
preprinted in an amount equal or almost equal to the actual 
amount of monthly income which was directly deposited to his 
bank account, the Board finds that the veteran's degree of 
fault in endorsing this as the actual monthly amount received 
from Social Security to be rather minimal.

However, the Board also finds that the fact that this form 
was preprinted with a monthly amount of Social Security which 
equaled the amount that the veteran received in monthly 
direct deposits significantly misled the veteran to believe 
that this was indeed an accurate figure.  Although the note 
to block 7A invited the veteran to review the accuracy of any 
preprinted amounts, since the amount preprinted seemed to be 
an affirmation of the amount he received in direct deposits, 
the veteran relied on it to his detriment.  While there had 
been overpayments in the past, these minor amounts of 
overpayment had never been created over a disparity in the 
amount withheld from the veteran's benefits or prepayment of 
Medicare enrollment.  Accordingly, the Board also finds the 
RO at fault in the creation of the overpayment to a degree 
somewhat higher than the veteran's fault.

In reviewing the balance of the evidence on file, it is 
apparent that withholding pension benefits would, to a 
degree, act to defeat the purpose of those existing pension 
benefits in accordance with one of the listed principles for 
consideration in an equity and good conscience determination.  
Additionally, while a review of the financial status report 
on file leads the Board to believe that the veteran and his 
spouse might be able to afford repayment of this overpayment 
over a period of time, nonetheless, such repayment would 
certainly constitute a degree of financial hardship given 
that their income is at or near a subsistence level.  
Certainly, waiver of this overpayment will constitute an 
unjust enrichment of the veteran in that waiver will result 
in him receiving a greater amount of VA benefits than his 
entitlement allowed.  

Nonetheless, and in consideration of all of the listed items 
for consideration in an equity and good conscience 
determination, the Board concludes that waiver of the entire 
amount of indebtedness is warranted.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $898 is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

